Citation Nr: 1244309	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-23 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, Alabama


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Tuscaloosa, Alabama, Department of Veterans Affairs Medical Center (VAMC).


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issue of entitlement to an annual clothing allowance.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an annual clothing allowance have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2011, the Veteran filed an application seeking entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810.  The Veteran asserted that he required the use of a brace for his service-connected left knee disability.  

In August 2011, the Veteran was notified that his application for an annual clothing allowance had been denied, after which he submitted a timely notice of disagreement later that same month.  A statement of the case (SOC) was issued in September 2011, and the Veteran subsequently filed a substantive appeal via VA Form 9 later that month.  The Veteran's claim was certified to the Board for adjudication in November 2011.  

However, in December 2012, the Veteran submitted a statement indicating that he wanted to withdraw the appeal on the issue of entitlement to an annual clothing allowance.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an annual clothing allowance is dismissed.  



____________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


